Order, Supreme Court, Bronx County (Barry Salman, J.), entered May 5, 2006, which granted the motion of defendant Associates Leasing for summary judgment dismissing the complaint and all cross claims against it, and bringing up for review, pursuant to CPLR 5517 (b), an order, same court and Justice, entered September 18, 2006, which, upon renewal, adhered to the prior determination, unanimously affirmed, without costs.
As we have held in another case arising from the same accident (Stanley v Punch, 35 AD3d 188 [2006]), where the domicile of the parties is split between states and the situs of the accident was in a third state, the law of the situs state should control. This case is controlled by that holding and, accordingly, by the law of New Jersey, under which plaintiff has no claim against defendants-respondents. Concur—Mazzarelli, J.P., Andrias, Gonzalez, Catterson and Malone, JJ.